FIRST AMENDMENT TO NOTE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT (THE “FIRST AMENDMENT”) DATED MARCH 14, 2011 TO THE NOTE
AND SECURITY AGREEMENT (THE “AGREEMENT”) DATED AS OF MARCH 31, 2010 AMONG
NON-INVASIVE MONITORING SYSTEMS, INC. (THE “BORROWER”) AND FROST GAMMA
INVESTMENTS TRUST (“FROST GAMMA”) AND HSU GAMMA INVESTMNETS, L.P. (“HSU GAMMA”
AND, TOGETHER WITH FROST GAMMA, “LENDER”).

RECITALS

WHEREAS, Borrower and Lender (collectively, the “Parties”) are parties to the
Agreement which became effective on March 31, 2010; and

WHEREAS, the Borrowers and Lender desire to amend the Agreement to extend the
Maturity Date from March 31, 2011 until July 31, 2011.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this First Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree as follows:

AMENDMENT



  1.   Section 3 of the Agreement is hereby amended and restated in its entirety
as follows:

Payments of Obligations, including Principal and Interest. The principal amount
of the Loan evidenced hereby, together with any accrued and unpaid interest, and
any and all the Obligations, including unpaid costs, fees and expenses accrued,
such as Lender’s Expenses, shall be due and payable in full on July 31, 2011
(the “Maturity Date”).

3. Governing Law. This First Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

4. Amendments. Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.

5. Entire Agreement. This First Amendment and the Agreement and any schedules or
exhibits attached to the Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.

6. Interpretation. Any capitalized terms used in this First Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

7. Counterparts. This First Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

IN WITNESS WHEREOF, Borrower has duly executed this First Amendment to the Note
and Security Note as of the day and year first above written.

          NON-INVASIVE MONITORING SYSTEMS, INC.
 
  By: /s James J. Martin
 
   
 
  Name: James J. Martin
Title: Chief Financial Officer
Agreed and Accepted:
 

FROST GAMMA INVESTMENTS TRUST
 

By: Phillip Frost
 

 
 

Name: Phillip Frost, M.D.
Title: Trustee
 


HSU GAMMA INVESTMENTS, L.P.
 

By: Jane H. Hsiao
 

 
 

Name: Jane H. Hsiao, Ph.D.
Title: General Partner
 



